Name: Council Regulation (EC) No 2442/96 of 17 December 1996 amending Regulation (EEC) No 2990/82 on the sale of butter at reduced prices to persons receiving social assistance
 Type: Regulation
 Subject Matter: processed agricultural produce;  marketing;  social protection
 Date Published: nan

 21 . 12 . 96 EN Official Journal of the European Communities No L 333/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EC) No 2442/96 of 17 December 1996 amending Regulation (EEC) No 2990/82 on the sale of butter at reduced prices to persons receiving social assistance HAS ADOPTED THIS REGULATION: Article 1 Regulation (EEC) No 2990/82 is hereby amended as follows: 1 . in Article 1 , '31 December 1996' shall be replaced by '31 December 1998 '; 2 . in Article 3a (3), '31 December 1996' shall be replaced by '31 December 1998 '. THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), and in particular Article 12 (2) thereof, Having regard to the proposal from the Commission , Whereas Council Regulation (EEC) No 2990/82 (2) intro ­ duces arrangements, expiring on 31 December 1996, for the sale of butter at reduced prices to persons receiving social assistance; whereas, Article 3a (3) of that Regulation provides that the Council is to examine the possibility before that date and on the basis of a report from the Commission , of renewing the arrangements laid down; whereas, in view of the report presented by the Commis ­ sion and the results achieved, the arrangements should be extended for two years, Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 17 December 1996 . For the Council The President I. YATES (') OJ No L 148 , 28 . 6. 1968 , p. 13 . Regulation as last amended by Regulation (EC) No 1587/96 (OJ No L 206, 16 . 8 . 1996, p. 21 ). (2) OJ No L 314, 10 . 11 . 1982, p. 26. Regulation as last amended by Regulation (EC) No 1802/95 (OJ No L 174, 26 . 7. 1995, p . 27).